Citation Nr: 1638079	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right foot condition other than pes planus.

2.  Entitlement to service connection for left foot condition other than pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying service connection for right-  and left foot conditions.  An April 2013 rating decision issued a partial grant, conferring service connection for bilateral pes planus.  Jurisdiction is currently held by the RO in Portland, Oregon.

The Veteran was scheduled for a September 16, 2016 video conference hearing.  The Veteran appeared for the hearing, canceled the hearing, and withdrew his appeals.  This was memorialized in a  September 23, 2016 letter from the Veteran's representative.   Thus, the request for a hearing has been withdrawn and the Board may issue a decision in this case.  


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to service connection for right foot condition other than pes planus. 

2.  In September 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to service connection for left foot condition other than pes planus.   






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for right foot condition other than pes planus have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for left foot condition other than pes planus have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or his authorized representative and must be in writing, unless done on the record at a hearing.  38 C.F.R. § 20.204. 

In a September 2016 statement from the Veteran's representative, the Veteran withdrew his appeals for entitlement to service connection for bilateral foot conditions other than pes planus.  Consequently, there remain no allegations of legal or factual error for appellate consideration.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review this appeal and it is dismissed.










ORDER

The appeal of entitlement to service connection for right foot condition other than pes planus is dismissed.

The appeal of entitlement to service connection for left foot condition other than pes planus is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


